 1

 2

 3

 4

 5

 6

 7

 8                                     UNITED STATES DISTRICT COURT

 9                           FOR THE EASTERN DISTRICT OF CALIFORNIA

10

11    RAYMUNDO JIMENEZ-AYALA,                             No. 2:17-cv-1150 DB P
12                        Plaintiff,
13             v.                                         ORDER
14    J. SALAZAR, et al.,
15                        Defendants.
16

17            Plaintiff is a federal prisoner proceeding pro se in a civil rights action pursuant to Bivens

18   vs. Six Unknown Agents, 403 U.S. 388 (1971). Plaintiff alleges defendants failed to provide him

19   with adequate medical treatment in violation of the Eighth Amendment.

20          By order dated November 26, 2018, plaintiff’s first amended complaint was screened and

21   dismissed for failure to state a claim. (ECF No. 11.) Plaintiff was directed to file an amended

22   complaint within thirty days and warned that failure to file an amended complaint would result in

23   a recommendation that this action be dismissed. Those thirty days have passed and plaintiff has

24   not filed an amended complaint, requested additional time to file an amended complaint, updated

25   his address, or otherwise responded to the court’s order.

26          Accordingly, IT IS HEREBY ORDERED that within fourteen days of the date of this order,

27   plaintiff shall either dismiss this action or file an amended complaint. If he fails to do so the court

28   ////
                                                         1
 1   will recommend that this action be dismissed for plaintiff’s failure to comply with court orders

 2   and failure to prosecute. See E.D. Cal. R. 110; E.D. Cal. R. 183(b); Fed. R. Civ. P. 41.

 3   Dated: January 18, 2019

 4

 5

 6

 7
     DLB:12
 8   DLB:1/Orders/Prisoner.Civil.Rights/jimi1150.osc


 9

10

11

12

13

14

15

16

17

18

19

20
21

22

23

24

25

26
27

28
                                                       2
